Citation Nr: 0032040	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-00 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
Dependent's Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in 
the amount of $15,128.71.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to June 
1985.  The appellant is the veteran's former spouse.

This matter is on appeal from a March 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In that decision, the appellant's claim 
of entitlement to a waiver of recovery of overpayment of DEA 
benefits in the amount of $ 15,128.71 was denied.  The 
appellant has relocated to California, and the Oakland, 
California VA Regional Office (the RO) had  jurisdiction over 
this case.  

The record reflects that in October 1999, the appellant 
testified at a personal  hearing at the RO before one of the 
undersigned Veterans Law Judges.  Unfortunately, the 
transcript of the October 1999 hearing was lost.  The 
appellant was afforded another hearing.  In September 2000, 
the appellant presented testimony before another of the 
signatory Veterans Law Judges.  


FINDINGS OF FACT

1. In October 1992, while the appellant was married to the 
veteran, the appellant was granted DEA benefits.

2.  In April 1996 the appellant willfully misrepresented to 
VA that she remained married to the veteran with the intent 
to seek continued DEA benefits.     


CONCLUSION OF LAW

Because the appellant willfully misrepresented a material 
fact in connection with the creation of an overpayment of DEA 
benefits, waiver of recovery of the overpayment is barred. 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is requesting that VA waive the recovery of an 
overpayment of DEA benefits she received during the course of 
time she had been divorced from the veteran.  The appellant 
argues that although the Committee found that she acted in 
bad faith and misrepresentation of a material fact in 
receiving such benefits, she in fact notified VA of her 
changed marital status shortly after she was divorced.  She 
also posits that even if she was at fault in the creation of 
the debt, equity and good conscience should preclude its 
recovery by VA.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the veteran's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of the appellant's claim.  Additional facts 
and law will be discussed where appropriate in the context of 
the Board's analysis of the issue on appeal.
 
Factual Background

The record reflects that the veteran and the appellant were 
married in September 1986.  The record further reflects that 
the veteran is in receipt of a 100 percent disability 
evaluation for bipolar disorder, effective in June 1988.  

By application received in August 1992, the appellant applied 
for DEA benefits.  In her application, the appellant 
responded in the negative to the inquiry whether a 
dissolution of the marriage was then pending.  The 
instruction sheet attached to her application advised the 
appellant that in order to qualify for the benefit, she must 
be the spouse of the veteran, among other criteria.  The 
instruction sheet further advised the applicant that a spouse 
receiving DEA benefits was to report any change in the 
marital status, including separation or divorce from the 
veteran.  By letter dated in October 1992, the appellant was 
notified that DEA benefits had been approved.  

In March 1993, the appellant reported to VA that she and the 
appellant had separated.  The appellant then requested that 
an apportionment be made of the veteran's compensation 
benefits.  By letter dated June 14, 1993, the appellant was 
advised that an apportionment of the veteran's compensation 
benefit had been awarded, effective April 1, 1993.  She was 
also then advised to immediately notify VA if there was any 
change in her marital status.   

By letter received on June 15, 1993, the appellant's counsel 
requested that the appellant be apportioned a part of the 
veteran's compensation payment for the care of a minor child.  
In his letter, counsel informed VA that the appellant and the 
veteran had been divorced effective June [redacted], 1993, and 
enclosed a copy of the divorce decree.  

By letter dated in September 1993, the appellant was advised 
that the previous apportionment of VA compensation benefits 
was terminated due to her divorce, but that a further request 
for apportionment had been approved for support of the minor 
child.  The appellant was advised by separate correspondence 
that a debt had been created in the amount of $600.00, 
representing the apportionment payment she had received 
during the interim between the time of her divorce and the 
time that VA had been notified of the dissolution of her 
marriage.  In November 1993 and upon the appellant's 
application, waiver of recovery of the debt was granted.  

In April 1996, the appellant requested that she be permitted 
to change her course of studies and school to attain a 
Bachelor of Science in Nursing degree, and submitted a VA 
Form 22-1995 in support of this request.  In the form, the 
appellant was requested to report her "current marital 
status."  She was given the alternative of  marking blocks 
indicating "married" or "unmarried."  If she selected the 
former, she was instructed to also include the "[f]irst name 
of [her] spouse."  The appellant selected the "married" 
block, and reported the veteran's first name as of her 
spouse.  The appellant then signed the form, below a 
preprinted acknowledgment that all statements on the 
application were "true and complete to the best of [her] 
knowledge and belief."  She signed the application on April 
26, 1996.  

In October 1996, the appellant was advised that it was 
proposed that her DEA benefits were to be terminated due to 
her divorce from her husband, and she was afforded an 
opportunity to provide evidence and argument relative to that 
proposal.  In a statement received later that month, the 
appellant stated that she divorced the veteran because he was 
abusive to herself and their child and that he was using 
illicit drugs.  She stated that she would not have divorced 
the veteran had these abuses not been occurring, and argued 
that she needed the DEA benefits to complete her education.  

In January 1997, the appellant was advised that her DEA 
benefits had been terminated.  By separate correspondence, 
she was further advised that an overpayment had been created 
in the amount of $15,128.71.  In March 1997, the Committee 
found that the appellant had acted in bad faith by not 
reporting her divorce, and that she misrepresented her 
marital status in April 1996 by reporting that she was still 
married to the veteran.   

During her September 2000 Travel Board hearing, the appellant 
disputed the March 1997 decision denying her waiver of 
reimbursement, specifically the finding that she had acted in 
bad faith.  Through her representative, she argued that her 
counsel did in fact notify VA of her divorce shortly after it 
occurred.  She further contended that she could not be 
expected to be aware of the rules and regulations governing 
VA benefits.  

She testified in substance that she personally notified VA of 
her divorce shortly after its occurrence.  The appellant 
stated that the VA employee informed her that even if she 
were divorced, she would still be entitled to the benefit.  
She argued that she did not try to deliberately deceive VA 
regarding her DEA benefit.  

With regard to her April 1996 application to change her 
educational program, the appellant stated that she did not 
recall filling out any forms.  Instead, she reported that she 
signed all the necessary forms for her VA benefits, and that 
an individual at her college would subsequently complete the 
form with the necessary information.  The appellant added 
that the submission of these forms was a recurrent 
requirement, and were submitted to verify that she was 
enrolled in the requisite number of academic hours in order 
to receive the DEA benefit.  


The Relevant Law

The Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Standard of Review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins 
v. Gober, No. 00-7023 (Fed.Circ. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  A 
hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony 
and affidavits submitted on behalf of the veteran.  Id.  

Recovery of Overpayments and Waiver

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by VA when it is 
determined that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a).  The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  38 C.F.R. § 1.965(a).  The 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate the 
need for reasonableness and moderation in the exercise of the 
Government's rights. Id.  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302; 38 C.F.R. 
§ 1.965.

Waiver of recovery of an overpayment or waiver of collection 
of any indebtedness is prohibited where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302(c), 
38 C.F.R. 
§ 1.965(b).  

"Misrepresentation" is discussed in the VA Office of 
General Counsel Opinion VAOPGC 4-85 (September 16, 1985).  In 
that opinion, it was held that there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b). 

"Bad faith" is an unfair or deceptive dealing by one who 
seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).

It has been observed that in determining whether "bad faith" 
has been exhibited, a debtor's conduct in connection with a 
debt arising from participation in VA benefits/services 
program exhibits such bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
Essentially, it was observed in Richards that the operative 
language in 38 C.F.R. § 1.965(b)(2) limited bad faith to 
cases in which there was an intent to seek an unfair 
advantage. Prior to the Richards decision, a determination of 
bad faith could also have been predicated on a mere negligent 
failure to fulfill a duty or contractual obligation; however, 
in Richards it was held that this could not be an appropriate 
basis for a bad faith determination.  Richards, 9 Vet. App. 
at 257.


Analysis

Initial matters

The Board first observes that the appellant has not alleged, 
and the record does not show, that there remains any relevant 
evidence that has not been obtained.  
Having reviewed the record, the Board finds that development 
of all relevant evidence has been completed, and this matter 
is ready for appellate review.  See the Veterans Claims 
Assistance Act of 2000, discussed above.   

The appellant has not challenged the creation of the 
indebtedness.  Instead, her contentions go to the equities 
involved in the debt's collection.  Given her contentions and 
because on review of the record the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  

The Board observes that the Committee did not find that the 
appellant perpetrated fraud in the creation of the debt.  
Instead, the Committee denied the appellant's request for 
waiver on two other bases that would preclude such relief 
under applicable statute and regulation:  (i)  that in June 
1993, she failed to immediately report the change in her 
marital status, and she thus acted in bad faith, and (ii) 
that by her application signed by her on April 26, 1996, the 
appellant misrepresented her marital status.  The Board 
accordingly will not address whether fraud existed.


Discussion

(i)  Bad faith

The Committee found that the appellant demonstrated bad faith 
failing to inform VA of her 1993 divorce from the veteran.  
The appellant has contended, in essence, that a finding of 
bad faith is not warranted because she did in fact notify VA 
of her divorce in June 1993.  

As is noted above, the record clearly demonstrates that the 
appellant's attorney notified VA of her divorce in June 1993.  
In this respect, the Committee's March 1997 finding that 
notification of the divorce had not occurred was in error.  
Although the June 1993 communication to VA was in the context 
of a request that the veteran's VA compensation be 
apportioned, the Board does not believe that the appellant's 
not specifically notifying VA in the context of her receipt 
of DEA benefits demonstrates bad faith.  

It could be argued that the appellant's continuing to receive 
DEA benefits from 1993 to 1996, after she was divorced from 
the veteran, constituted bad faith on her part.  However, the 
evidence of record, in the Board's opinion, is not sufficient 
to impute an intent to seek an unfair advantage with 
knowledge of the likely consequences.  See 38 C.F.R. 
§ 3.195(b).  The appellant's inaction can be interpreted as 
mere confusion or misunderstanding on her part.  The Board 
cannot conclude that before April 1996 the appellant knew, or 
should have known, that her divorce from the veteran 
foreclosed receipt by her of DEA benefits.

In short, the Board does not find that the appellant 
demonstrated bad faith [that is unfair or deceptive dealing 
by one who seeks to gain at another's expense] in failing to 
report her divorce from the veteran in 1993 and/or not 
continuing to receive  DEA benefits from 1993 to April 1996 .    

(ii)  Misrepresentation

A finding of no bad faith in receiving DEA benefits to which 
she was not entitled does not terminate the Board's inquiry.  
As is noted above, the Committee found that the appellant 
acted in bad faith and that she misrepresented a material 
fact.
As discussed above, these are stated in the disjunctive in 
the law and regulation and therefore must be separately 
discussed.  

As explained above, until April 1996, the record demonstrates 
a continued series of omissions (i.e., acceptance of DEA 
benefits without question) which may not constitute bad 
faith.  There was during that period no overt acts suggestive 
of an intent to deceive VA in order to continue the receipt 
of benefits to which the appellant was not entitled.  

However, on a VA Form 22-1995 dated in April 1996, the 
appellant patently misrepresented her marital status.  She 
reported that she was married to the veteran when she had in 
fact been divorced from the veteran for several years.  The 
only logical reason for so doing was to continue to receive 
DEA benefits as the spouse of a veteran.   

The appellant has argued that she does not recall signing the 
April 1996 application, and suggests that it was completed by 
another person who was assisting her in obtaining educational 
benefits.  There is no evidence, however, other than the 
appellant's wholly unsubstantiated and self-serving account, 
that anyone other than the appellant completed the required 
data on the form submitted in April 1996.

In that connection, there are of record other forms, such as 
enrollment certifications, which were typewritten and appear 
to have been completed by someone other than the appellant.  
The appellant testified that that person was S.T., who worked 
for the college she attended.   

However,  the VA Form 22-1995 was not a routine form.  
Rather, it involved a change of program and established the 
appellant's eligibility for VA benefits.  Moreover, the VA 
Form 22-1995 was not typewritten; the pertinent information 
was completed in longhand.  The Board notes in passing that 
the handwriting on the form is strikingly similar to that of 
the appellant's as shown in several other documents of 
record.  

In any event, even if someone other than the appellant 
completed the form, this does not relieve her from the 
responsibility of ensuring that the information contained 
therein was competed accurately.  Indeed, she acknowledged 
this in her hearing testimony when she stated that she signed 
a blank form and "I know that's bad.  You're not supposed to 
do that . . . ." [hearing transcript, page 11]. 

In short, the conclusion most favorable to the veteran's 
claim would be that she signed a blank form which was then 
incorrectly filled out by another person and submitted to VA 
without any knowledge on her part that it contained erroneous 
information concerning her marital status.  That proposed 
scenario, although indicative of carelessness on the 
appellant's part, would not demonstrate "willful" 
misrepresentation of a material fact.

However, such conclusion does not square with the facts.  As 
noted above, it appears that the form was in fact completed 
by the appellant in her own hand.  Moreover, if, as claimed 
by the appellant, S.T. completed the form, S.T. was aware 
that the appellant was divorced, since she had previously 
assisted the appellant.  The appellant so stated twice in her 
hearing testimony [see the hearing transcript, page 12].  
Indeed, the appellant testified that "everybody knew the 
situation".      
Accordingly, it strains credulity to conclude that someone at 
the college would complete a blank form which was pre-signed 
by the appellant and make an obvious error which just so 
happened to benefit the appellant.  In addition, the 
appellant's scenario does not account for the presence of the 
name of her ex-husband, the veteran, on the form. 

The Board observes that the question on the form concerning 
marital status is plain and unambiguous.  There can be no 
doubt that the common meanings of the words "married" and 
"unmarried" are clear and well-known.  Moreover, the 
appellant specifically indicated that her spouse's first name 
was that of the veteran.  This further confirms that she 
misrepresented her own marital status in order to gain a 
benefit from the government to which we was not entitled.  In 
short, the Board accords no credibility to the appellant's 
account that she was unaware of the information that was 
reported in the form she signed.            

The April 1996 statement clearly constitutes willful 
misrepresentation of a material fact on her part.  The 
appellant obviously could not have been mistaken concerning 
an obvious fact such as her marital status.  She was 
unquestionably aware of her divorce, since she herself, 
through her attorney, had submitted evidence of that divorce 
to VA when she requested apportionment of his benefits.  

The fact that the appellant notified VA of her divorce in 
1993 when she was seeking apportionment of VA benefits does 
not serve to exculpate her from the consequences of 
misrepresenting her marital status to VA in the context of 
her receipt of DEA benefits in 1996.  Although the appellant 
did indeed report to VA in 1993 that she was divorced from 
the veteran, her motive in so reporting was not to advise VA 
of the change in her marital status with respect to DEA 
benefits, which would have triggered the discontinuance of 
such benefits.  Instead, she informed VA of her divorce from 
the veteran solely within the context of her obtaining an 
apportionment of the veteran's compensation payments.  This 
is made clear by a reading of her attorney's June letter, 
which is a request for such apportionment.  

In the Board's view, the appellant's furnishing correct 
information as to her marital status in the context of an 
apportionment matter in 1993 (when it was to her advantage to 
provide the correct information) has no bearing on the 
question of whether the appellant willfully misrepresented 
the same information three years later (when it was to her 
advantage to provide incorrect information). 

The Board makes this observation in the context of the 
appellant's argument that she has "always been upfront" in 
advising VA of her marital status.  See Notice of 
Disagreement, received May 1, 1997.  In other words, at the 
time she advised VA of her 1993 divorce, the appellant was 
not necessarily motivated purely by a desire to  inform VA of 
her marital status without any ulterior motive.  Nor was she 
doing so with respect to her receipt of DEA benefits.  Her 
sole reason for doing so was to secure apportionment of the 
veteran's VA compensation benefits, which is a completely 
different matter.  In essence, the appellant was trying to 
have it both ways, receiving apportionment of the veteran's 
VA compensation benefits after her divorce while at the same 
time receiving DEA benefits as the spouse of a veteran.   

The appellant's affirmative misrepresentation of her marital 
status in 1996 stands apart from any previous statements 
concerning her marital status.  This is because the April 
1996 statement was in connection with a change in her 
educational program.  In essence, the appellant was re-
applying for DEA benefits.  Additional information was 
required, including with respect to her marital status.  The 
appellant knowingly submitted incorrect information 
concerning her marital status, which was crucial to her 
receiving DEA.  It would be disingenuous of her to submit 
such wrong information and then contend that this was 
harmless because the correct information was to be found 
elsewhere in her VA file in connection with an apportionment 
request several years earlier.  

The Board accords little credibility to the appellant's 
account that she was informed by a VA employee that she could 
use the veteran's educational benefit in his stead.  Such is 
a patent misrepresentation of the VA educational benefit 
program.  In any event, even assuming for the sake of 
argument that she was in fact misinformed by United States 
Government personnel, it has been held that erroneous advice 
given by a government employee cannot overcome that which is 
controlled by statute.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  See, in general, Office of Personnel Management 
v. Richmond, 496 U.S. 414, 424 (1990) [the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits].  
   
In summary, the evidence of record indicates that the 
appellant was apprised that her entitlement to DEA benefits 
was contingent upon her marriage to the veteran.  In April 
1996, she reported herself to be married to the veteran when 
in fact she had been divorced for several years.  The only 
logical reason for this statement was to continue to receive 
DEA benefits in her new educational program.  In the Board's 
view, there is no question that such action constitutes a 
willful misrepresentation of a material fact within the 
meaning of applicable law.            

The Board's finding of misrepresentation of a material fact 
precludes the granting of waiver of recovery of the 
overpayment of disability pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556- 557 (1992).



ORDER

Entitlement to a waiver of recovery of overpayment of 
Dependent's Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $15,128.71 is denied.



	         	
               Steven L. Cohn	            Holly E. Moehlmann
            Veterans Law Judge	     Veterans Law Judge
         Board of Veterans' Appeals	    Board of Veterans' Appeals


	
			
	   Barry F. Bohan
       Veterans Law Judge
	Board of Veterans' Appeals
